Citation Nr: 0818431	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-12 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1994 
to March 1995 and from February 2003 to July 2003.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims (Court) regarding a Board decision rendered 
in February 2007.  This matter was originally on appeal from 
a July 2004 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By decision dated February 6, 2007, the Board denied the 
veteran's claim of entitlement to service connection for a 
sinus disability.  The veteran appealed the Board's decision 
to the Court.  In January 2007, a Joint Motion for Partial 
Remand was filed.  In that Joint Motion, the parties asserted 
that the Board erred by neglecting to ensure that the veteran 
was provided with a VA compensation examination to ascertain 
the etiology of his sinus disorder.  An Order of the Court 
dated February 4, 2008 granted the motion.  

The Joint Motion indicates that a remand was required to 
provide the veteran with a VA medical examination and medical 
opinion to ascertain the etiology of his current sinus 
disorder.

The veteran's original application for compensation received 
in November 2003 noted that he had active duty from February 
2, 2003 to July 28, 2003 and that his sinus condition began 
in October 1994.  The veteran elaborated that in October 1994 
he was involved in an exercise in which he was sent into a 
gas chamber and told to take off his gas mask and reseal it; 
but his gas mask never resealed.  The veteran stated that his 
sinuses were totally drained and bleeding a little and that 
the next day he went to sick call for severe sinus infection.  

The Board notes that the veteran's DD Form 214 indicates that 
his character of service for active duty from September 1994 
to March 1995 is "uncharacterized."  For the purpose of 
assessing the eligibility of the appellant to receive 
service-connected compensation benefits for disability as a 
result of this period of service, the veteran's character of 
service for this period of active service needs to be 
verified.  

Accordingly, the case is REMANDED for the following action:

1.  The service department should be 
contacted and requested to verify the 
veteran's complete dates of service in 
the Army/Army Reserve, to include any 
periods of active service and active duty 
for training, and verify the character of 
service.

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present sinus 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  The 
examiner should be provided with the 
dates of the veteran's active duty 
service which should be considered when 
going through the veteran's medical 
records which contain pre-service, 
service, and post service medical 
records.  

All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's suffers from a current chronic 
sinus disorder; and if so, if that 
disorder is related to the symptoms 
documented during the veteran's active 
duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



